Exhibit 99.1 NEXSTAR BROADCASTING GROUP DECLARES QUARTERLY CASH DIVIDEND OF $0.24 PER SHARE IRVING, Texas (October 24, 2016) – Nexstar Broadcasting Group, Inc. (Nasdaq: NXST) announced today that its Board of Directors declared a quarterly cash dividend of $0.24 per share of its Class A common stock. The dividend is payable on Friday, November 18, 2016, to shareholders of record on Friday, November 4, 2016. While the Company intends to pay regular quarterly cash dividends for the foreseeable future, all subsequent dividends will be reviewed quarterly and declared by the Board of Directors at its discretion. About Nexstar Broadcasting Group, Inc.
